On application for rehearing it is complained that the court drew the inference that a bona fide dispute existed between the parties as to the amount of compensation, and that this was a question for the jury. All of the evidence on both sides indicates the existence of a bona fide dispute between the parties on that matter, and there was, therefore, nothing to leave to the jury as to the existence and character *Page 78 
of the dispute. This misunderstanding did not arise in February, 1934, as claimed by counsel for Roberts, but dates back to the time of the employment. Roberts testified that he was to have 9% on all sales except on lamp bulbs, while Fanning testified that the contract of employment excepted not only lamp bulbs but that there was a separate schedule for commission "where sales were made through the floor."
The existence of the dispute was recognized and emphasized by Roberts when he erased the words printed on the back of the check before cashing it.
Application for rehearing denied.
LLOYD, J., concurs.